 In the Matter ofTHEBARRETT DIVISION, ALLIED CHEMICAL & DYECORPORATIONandUNITEDCONSTRUCTIONWORKERS, DIVISION OFDIS-TRICT 50, UNITED MINE WORKERS OF AMERICACase No. R-4544.-Decided December 17, 1942Jurisdiction:roofing felt manufacturing industry.Investigation and Certification of Representatives:existence of question : re-fusal to accord recognition without certification of the Board; electionnecessary.Unit Appropriate for Collective Bargaining:all production and maintenanceemployees at one plant, including laboratory employees, but excluding super-intendent, foremen, office and clerical employees, watchmen, firemen, relieffiremen, coal and ash handlers, boiler washers, boiler washers' helpers, plantoilers, assistant beater engineers, and beater engineers.Mr. Clarence W. Heyl,of Peoria, Ill., for the Company.Mr. John M. White,of Peoria, Ill., for the Union.Mr. Louis Cokin,of counsel to the Board.°DECISIONANDDIRECTION OF ELECTIONSTATEMENT OF THE CASEUpon petition and amended petition duly filed by United Construc-tionWorkers, Division of District 50, United Mine Workers ofAmerica,' herein called the Union, alleging that a question affectingcommerce had arisen concerning the representation of employees ofThe Barrett Division, Allied Chemical & Dye Corporation, Peoria,Illinois, herein called the Company, the National Labor RelationsBoard provided for an appropriate hearing upon due notice beforeRobert T. Drake, Trial Examiner. Said hearing was held at Peoria,Illinois, on November 16, 1942.The Company and the Union ap-peared, participated, and were afforded full opportunity to be heard,to examine. and cross-examine witnesses, and to introduce evidencehearing on the issues."The Trial Examiner's rulings made at thehearing are free from prejudicial error, and are hereby affirmed.'Local 8, International Brotherhood of Firemen & Oilers, although served with notice,did not appear at the hearing.However, its representative appeared as an observer.46 N. L. R. B., No. 13.195 96DECISIONS OF NATIONALLABOR RELATIONS BOARDOn November 23, 1942, the Company filed a brief which the Boardhas considered.Upon the,entire record in the case, the Board makes the following :FINDINGS OF FACTI.THE BUSINESSOF THE COMPANYIThe Barrett Division,Allied Chemical&Dye Corporation is a NewYork corporation with its principal place of business at New YorkCity.We are here concerned with its plant at Peoria,Illinois, whereit is engaged in the manufacture of dry roofing felt for preparedroofings.During 1941 the Company purchased raw materials valuedin excess of $700,000 for use at its Peoria plant, approximately 32percent of which was shipped to it from outside Illinois.During thesame period the'Company sold from its Peoria plant finished prod-ucts valued in excess of $1,000,000,approximately 32 percent of whichwas shipped to pointsoutsideIllinois.The Company admits thatit is engaged in commerce within the meaning of the National LaborRelations Act.II. THE ORGANIZATION INVOLVEDUnited Construction Workers, Division of District 50, United MineWorkers of America, is a labor organization admitting to member-ship employees of the Company.III. THE QUESTION CONCERNING REPRESENTATIONDuring September 1942 the UnioiI, claiming to represent a majorityof the Company's employees, ,requested the Company to recognize itas exclusive representative of such employees.The Company refusedthis request stating that it doubted the Union's claim to a majority.A statement of the Regional Director, introduced into evidenceduring the hearing, indicates that the Union represents a substantialnumber of employees in the unit hereinafter found to be appropriate.2We find that a question affecting commerce has arisen concerningthe representation of employees of the Company, within themeaningof Section 9 (c) and Section 2 (6) and (7) of the Act.9 The Regional Director reported that the Union presented 118 membership applicationcards being apparently genuine signatures of persons whose names appear on the Com-pany'spay roll of September 25, 1942.There are approximately 160 employees in theunit hereinafter found to be appropriate. THE, BARRETT' DIVISION, ALLIED CHEMICAL &. ;DYE _, CORP.97IV. THEAPPROPRIATE UNITThe Union contends that all production and maintenance em-ployees at the Peoria plant of the Company, including beater engi-neers, assistant' beater engineers, and laboratory employees, butexcluding the superintendent; foremen, office and clerical employees,watchmen, firemen, relief firemen, coal and ash handlers, boiler"washers, boiler washers' helpers, and plant oilers, constitute an appro-priate unit.The, parties are in dispute as to the status of beaterengineers,assistant beater engineers, and laboratory employees.TheUnion would include all, such employees in the unit and the Companywould exclude' them. In addition the Company would include fire-men, 'relief firemen, coal and ash handlers, boiler washers; boilerwashers' helpers, and plant oilers in the unit.Company,3 found that all firemen, relief firemen, coal and ashhandlers, boiler washers,, boiler washers' helpers, and plant oilers,constitute an appropriate unit.The Company now contends thatsuch employees should be part of a larger plant-wide unit.As statedabove, the Union desires that such employees be excluded from theunit- in the instant proceeding. - Under all, the circumstances, we shallexclude such employees from the unit.Assistant beater engineers-TheCompany employs 4 persons des-ignated by it as assistant beater engineers.Such employees havethe. authority to recommend the discharge of the 15 to 27 employees'under them. - The assistant beater engineers are charged with' theresponsibility of deciding the amount and quantity of raw materialsto be processed and they act as timekeepers for several classes ofemployees.- In addition.' to their supervisory duties, each of theassistant beater engineers has an office and spends approximately 27hours a day keeping clerical records.We shall exclude assistantbeater: engineers from, the unit.,,Beater engineers-Thesepersons have supervisory control over theassistant `beater engineers discussed above.We shall exclude themfrom the unit. '--Laboratory employees" TheCompany employs 4 persons in itslaboratory, who are engaged in performing routine test's to determinewhether the Company's raw materials and products are accordingto specifications:These employees are not trained technicians andreceive -about the' same rate of pay as other employees 'throughoutthe plant.Under' the, circumstances we shall include the laboratoryemployees in the unit :--We find that all production and maintenance employees at the5Matter of The BarrettCompanyandInternational Brotherhood of Firemen and Oilers,Local #8, 41N. L. R. B. 1327.504086-43-vol. 46-7 -98DECISIONS OF' NATIONAL"LABOR' RELATIONS -,-BOARD:'Peoria plant of the Company, including -laboratory employees, butexcluding the superintendent, foremen, office and clerical -employees,watchmen, firemen, relief firemen, coal and ash" handlers, boilerwashers, boiler, washers' helpers, plant oilers, assistant beater en-gineers, and beater engineers, constitute a unit appropriate for thepurposes of collective bargaining within the meaning of Section 9'(b) of the Act...V.THE DETERMINATION OF REPRESENTATIVES ,.We shall, direct that the question-concerning representation which.has arisen be resolved by an election by secret ballot among the,pay-roll period immediately preceding the date, of the Direction- ofElection herein, subject to the limitations and additions set forthin- the Direction.DIRECTION OF ELECTION'By virtue .of and pursuant to the power vested in the NationalLabor Relations Board by Section 9 (c) of the National LaborRelations Act, and pursuant to Article- III, Section 9, of NationalLabor Relations Board Rules and Regulations-Series 2, as amended,'it is' herebyDIRECTED that,' as part of the investigation to ascertain representa-'-tives for the purposes of, collective bargaining with The BarrettDivision, 'Allied Chemical & Dye 'Corporation, Peoria, Illinois, anelection by secret ballot shall be conducted as early as possible, but -'not later than thirty (30) days from the date of this Direction, under'the' direction and -supervision of the Regional Director. for theThirteenth Region, acting in this matter as agent for the NationalLabor Relations Board, and subject to ' Article III, Section 10, of`saidRules and Regulations, among the employees in the unit found'appropriate in Section IV, above, who were employed during thepay-roll period immediately' preceding the date of this Direction,including any such employees who did not work' during said pay-roll' period because they were ill or on vacation or temporarily laidoff, and including employees in the armed' forces of the UnitedStates who present themselves in person 'at the polls, but excludingany who have since quit or been discharged for cause, to determinewhether or not they desire to be represented by United ConstructionWorkers, Division of District 50, United' Mine Workers of America,for the purposes of collective' bargaining.